Title: To George Washington from William Fairfax, 31 March 1757
From: Fairfax, William
To: Washington, George



Dear Sir
Wmsburg 31st March 1757

Yesterday by the Return of Capt. Ouchterlony I had the Pleasure to enquire of Him concerning your State and Welfare, but He said the Uncertainty of his coming hither prevented his acquainting You with it: however left You well.
Lieut. Baker setting off with about Sixty of the Nottoway & Tuskarora Indians equipt with Arms &c. to joyn the Tribes of Cherokees & Catawbas before Sent under the Care & Conduct of Majr Lewis & Lieut. Williams will I hope be a welcome Reinforcement and productive of good Events—Capt. Jack Chief of the Tuskaroras produc’d to Me in Council your Letter of Invitation, wrote by Bryan Fx, who I wish, had not resignd but continued with You. I will not doubt that You had a kind Reception from Lord Loudoun, and that his Orders for the Destination of your Regiment will be agreeable to the Corps.
The Governor came to Town this Day abt 12 o’Clock accompanied wth Govr Dobbs in seeming good Health and little fatigu’d. Every Member of the Council is Summond to meet at the Capitol on Monday next, Col. Pp Lee included lately sworn & admitted. Colo. Tayloe has also the King’s Order and may soon be expected to show it for the Same Purpose. By the Governors

Discourses whatever the intended Disposition of our Troops may be, is to be an enjoin’d Secret: But I suppo⟨se⟩ You was consulted and thought worthy of being entrusted at least with our Southern Attempts. As I apprehend You will not go up to Fort Cumberland (now expected to be given up to Maryland) before You get Money to pay the Arrears due to the Regiment I have desird Mr Baker to leave this Letter at Fredericksburg. He has taken kind Care of his Charge and appeard to be of a sober and good Disposition: if wanted, writes a good Hand, and to Him referr for pticulars.
I don’t yet know whether the Genl Assembly will be calld before Time of prorogation the last Thursday next Month. My best Complts to yr Mother, Bro: Sister and Friends—I am with all Friendly Regards Yr affect. & obedt

W: Fairfax

